Citation Nr: 1038653	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  04-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION


The Veteran served on active duty in the United States Air Force 
from July 1956 to May 1963, including service from October 1966 
to December 1967 in the United States Navy in the waters outside 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2003 and May 2003 rating decisions of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2003, the Veteran testified during a personal hearing 
at the RO.  A transcript of this hearing is associated with the 
claims file.

The Board remanded this case for additional development in March 
2009.  It has been returned for adjudication by the Board.  


FINDINGS OF FACT

1.  The Veteran served on the USS KITTY HAWK, which operated off 
the coast of Vietnam; it is at least as likely as not the Veteran 
went onshore during his service.

2.  The Veteran is entitled to the presumption of exposure to 
herbicides.  

3.  The Veteran's diabetes mellitus is presumed to be 
etiologically related to his active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for establishing service connection for diabetes 
mellitus are met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 
38 C.F.R. § 3.313(a).  In other words, the serviceman must have 
actually been present at some point on the landmass or the inland 
waters of Vietnam during the Vietnam conflict.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation).

History and Analysis

The Veteran has claimed that exposure to herbicides in Vietnam 
caused his diabetes mellitus.  Medical evidence indicates that 
the Veteran was first diagnosed as having diabetes mellitus, type 
II in 2000.  Service records reflect that the Veteran had foreign 
sea service on board the USS KITTY HAWK.  (See DD-214).  The ship 
was stationed in the Gulf of Tonkin.  The Veteran contends that 
although he was stationed on a vessel off the shore of Vietnam, 
he set foot in the Republic of Vietnam on three occasions.  

Review of service records; however, does not reveal that the USS 
KITTY HAWK made port visits to the Republic of Vietnam at any 
point during the period of time the Veteran served on it.  There 
is no evidence in his personnel file that he served in Vietnam, 
or has service in other locations that involved duty or 
visitation in Vietnam.  Therefore, there is no definitive 
documentary evidence which shows that either the Veteran, or the 
USS KITTY HAWK, actually visited port in Vietnam.  

However, the Veteran has submitted, in support of his claim, a 
May 2003 statement from another service member, D.M., Jr., who 
attested to running into the Veteran in Da Nang.  The statement 
was accompanied by the service member's DD-214.  Specifically, 
the service member stated that he was stationed in the Republic 
of the Philippines in early Spring of 1967 and that he performed 
90 days of temporary duty on Hon Tre Island near Nha Trang AB, in 
the Republic of Vietnam.  He encountered the Veteran while on a 
supply trip to Da Nang AB at the Base Exchange.  The DD-214 
reflects that the service member had almost three years of 
Foreign Service, but does not indicate whether any of the Foreign 
Service was in the Republic of Vietnam.  The Board remanded this 
case in order to obtain more information about D.M., Jr.'s 
service; however, this information was not available.  

There is no definitive documentary evidence of record to 
establish the Veteran stepped foot on land or served within the 
inland waterways in Vietnam.  The Board is thus left with a 
situation where essentially the only evidence pertaining to the 
Veteran's service within Vietnam are the contentions of the 
Veteran throughout the appeal and the statement of a fellow 
service member.  It appears that, while pertinent service records 
do not absolutely confirm that the Veteran served within the 
Republic of Vietnam as defined by 38 C.F.R. § 3.313(a), they do 
not, in the Board's view, confirm that he did not.  The Board has 
considered the places, types and circumstances of the Veteran's 
service as documented by his personnel and service treatment 
records, as well as all pertinent medical and lay evidence in the 
adjudication of this appeal.  See  38 U.S.C. § 1154(a) and 38 
C.F.R. § 3.303(a).  

As such, after reviewing and weighing the evidence on the 
question of whether the Veteran stepped foot on the landmass or 
served within the inland waterways of the Republic of Vietnam, 
the Board finds that there is a genuine state of equipoise of the 
positive and negative evidence.  In such a case, the question is 
to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this 
regard, based on the Veteran's credible contentions, a statement 
from service member, D.M., Jr., and the available service 
records, the Board finds it reasonable to accept that the Veteran 
went ashore on a few occasions, ran into a fellow service member 
who was a friend and, therefore, would have stepped foot on land 
or served within the internal waterways of Vietnam.

Resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran had service in Vietnam as defined by 38 C.F.R. § 
3.313(a).  The Veteran is therefore presumed to have been exposed 
to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Since the Veteran is presumed to have been exposed to herbicides 
due to his service in the Republic of Vietnam, his diabetes 
mellitus is subject to presumptive service connection, pursuant 
to 38 C.F.R. § 3.307(a)(6)(iii).

In the present case, the medical evidence of record reveals a 
current diagnosis of diabetes mellitus.  There is no contrary 
medical opinion of record.  The Veteran's diabetes mellitus is 
presumed to be due to his exposure to herbicides and there is no 
evidence rebutting it.  Therefore, it is clear that the evidence 
regarding the Veteran's claim for service connection for diabetes 
mellitus is at least in equipoise.  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Thus, service connection for diabetes mellitus, type 
II is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In light of the favorable determination contained 
herein, however, further development with regard to VA's duties 
to notify and assist would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


